622 F.3d 426 (2010)
Oren ADAR, Individually and as Parent and Next Friend of J C A-S a minor; Mickey Ray Smith, Individually and as Parent and Next Friend of J C A-S a minor, Plaintiffs-Appellees,
v.
Darlene W. SMITH, In Her Capacity as State Registrar and Director, Office of Vital Records and Statistics, State of Louisiana Department of Health and Hospitals, Defendant-Appellant.
No. 09-30036.
United States Court of Appeals, Fifth Circuit.
October 1, 2010.
Revised October 26, 2010.
Kenneth Dale Upton, Jr. (argued), Lambda Legal Defense & Educ. Fund, Inc., Dallas, TX, Spencer R. Doody, Regina O. Matthews, Martzell & Bickford, New Orleans, LA, for Plaintiffs-Appellees.
Stuart Kyle Duncan, Asst. Atty. Gen., (argued), LA Dept. of Justice, Baton Rouge, LA, for Smith.
Richard Arthur Bordelon, Ralph Joseph Aucoin, Sr., Denechaud & Denechaud, L.L.P., New Orleans, LA, for LA Conference of Catholic Bishops, Amicus Curiae.
David Robert Nimocks, Alliance Defense Fund, Washington, DC, for Family Research Council and LA Family Forum, Amici Curiae.
William Duncan, Marriage Law Found., Lehi, UT, for Family Watch Intern., Amicus Curiae.
Mathew D. Staver, Anita Leigh Staver, Liberty Counsel, Maitland, FL, Stephen M, Crampton, Gen. Counsel, Mary Elizabeth McAlister, Liberty Counsel, Lynchburg, VA, for Liberty Counsel, Amicus Curiae.
Katharine Murphy Schwartzmann, ACLU Found, of LA, New Orleans, LA, for ACLU and ACLU of LA, Amici Curiae.
Lawrence John Joseph, Washington, DC, for Eagle Forum Ed. & Legal Defense Fund, Amicus Curiae.
Before JONES, Chief Judge, and JOLLY, DAVIS, SMITH, WIENER, GARZA, BENAVIDES, STEWART, DENNIS, CLEMENT, PRADO, OWEN, ELROD, SOUTHWICK and HAYNES, Circuit Judges.[1]
BY THE COURT:
A member of the court having requested a poll on the petition for rehearing en banc, and a majority of the circuit judges in regular active service and not disqualified having voted in favor,
It is ordered that this cause shall be reheard by the court en banc with oral argument on a date hereafter to be fixed. The Clerk will issue a supplemental briefing schedule in the near future.
NOTES
[1]  Judge King did not participate.